Citation Nr: 1715997	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO. 11-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC), to include on the basis of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits under 38 U.S.C.A. § 5121.

3. Entitlement to death pension.


REPRESENTATION

appellant represented by:	National Association for Black Veterans



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. He died in September 2009. The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO & PMC) in St. Paul, Minnesota. 

In October 2013, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's immediate cause of death was hypertensive cardiovascular disease and a significant contributing cause of death was bladder cancer.

2. At the time of his death, the Veteran did not have any service-connected disabilities.

3. The Veteran did not serve or visit the Republic of Vietnam during his military service. 

4. Symptoms of hypertensive cardiovascular disease were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5. Symptoms of bladder cancer were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4. An injury or disease in service did not cause or contribute substantially or materially to the Veteran's death.

5. At the time of his death, the Veteran did not have any claims for VA benefits pending.

6. The appellant's income is shown to have exceeded the maximum countable income allowable for receipt of death pension benefits.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).

2. The appellant has no legal entitlement to accrued benefits. 38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016).

3. The criteria for entitlement to nonservice-connected death pension have not been met. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The appellant contends that the Veteran served in Vietnam and that a heart attack/heart condition related to or caused by service contributed to his death. 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether VA compensation is warranted for a DIC claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate reflects that the Veteran died in September 2009 and that the immediate cause of death was hypertensive cardiovascular disease and that a significant condition that contributed to his death was bladder cancer. At the time of Veteran's death, he was not in receipt of service-connection for any disabilities; therefore, the Board must consider whether the immediate cause of death was etiologically related to the Veteran's military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hypertension and bladder cancer (as a malignant tumor) are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In addition, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions 38 C.F.R. § 3.309(e). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

In a March 2011 statement, the appellant asserted that the Veteran served in Vietnam and that a heart attack/heart condition contributed to his death. 

The Veteran's service treatment and personnel records do not indicate that he served in or visited the Republic of Vietnam during his service. His form DD-214 indicated that from October 1968 to October 1970 he was stationed at Homestead Air Force Base in Florida, U.S., and that his military occupational specialty (MOS) in the Air Force was cook. It also showed that he did not have any foreign and/or sea service. The Veteran's form DD-214 reflects that he was awarded the National Defense Service Medal and the Expert Badge (Rifle) and that he had eight weeks of training for cooking. Given that the service treatment and personnel records do not indicate the Veteran had foreign service or visited a foreign territory, the Board finds that the Veteran did not serve or visit the Republic of Vietnam during his military service. Therefore, the Veteran cannot be presumed to have been exposed to herbicides during his military service. The appellant does not assert and the record does not establish that the Veteran was otherwise directly exposed to herbicides. Regardless, neither hypertensive cardiovascular disease or bladder cancer are included on the enumerated list of diseases under 38 C.F.R. § 3.309(e) and thus a presumption of service connection based on herbicide exposure is not warranted.

After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for either hypertensive cardiovascular disease or bladder cancer or related symptoms during service. The Veteran's April 1968 service entrance examination revealed normal bodily systems and a blood pressure (systolic/diastolic) of 120/76. The Veteran's September 1970 service separation examination revealed normal bodily systems, including the heart, vascular system, and genitourinary system. The Veteran's blood pressure was 124/70. Furthermore, the accompanying September 1970 Report of Medical history indicates that the Veteran did not report a medical history of palpitation or pounding heart; high or low blood pressure; gall bladder trouble or gall stones; tumor, growth, cyst, or cancer; or urinary problems. An examination of the Veteran, following service, in August 1975 revealed normal bodily systems and a blood pressure of 130/74.
 
The first instance when the Veteran's medical history reflected high blood pressure was in an October 2004 VA medical record. The VA medical professional indicated that there were 3 elevated blood pressure readings for a diagnosis of hypertension. The Veteran had blood pressure readings of 167/83 and it was re-checked at 152/90. However, Note 1 to 38 C.F.R. § 4.104, Diagnostic Code 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days with the diastolic blood pressure predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm. A November 2004 VA medical record indicates that the Veteran's blood pressure was measured at 152/85 and that he was prescribed blood pressure medication. Subsequent VA medical records document the Veteran's blood pressure levels and indicated how well the Veteran's blood pressure was controlled with medication; varying from inadequately controlled to well controlled. Given the lack of complaints or symptoms of a high blood pressure or heart disease in service and the initial findings of elevated blood pressure levels approximately 34 years after separation from service, the Board finds that the Veteran's hypertensive cardiovascular disease, including hypertension, did not manifest to a degree of 10 percent disabling or more within one year from his October 1970 separation from service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Therefore, a hypertensive cardiovascular disease was not shown during service and there is no evidence of any continuity of related symptomatology after service.

In an April 2009 VA medical record, the VA medical professional noted that a 3cm bladder mass at the right ureterovesicular junction extended into and obstructed the distal right ureter which resulted in severe right renal hydronephrosis and that the findings were consistent with bladder carcinoma. In May 2009 the Veteran underwent a transurethral resection bladder tumor (removal surgery) and was diagnosed with bladder cancer. The Veteran's service treatment records and medical records were silent for complaints of any bladder issues until April 2009. A December 2004 VA medical record indicates that the Veteran's bowel and bladder were intact. The Board finds that the Veteran's bladder cancer did not manifest to a degree of 10 percent disabling or more within one year from his October 1970 separation from service as evidenced by the lack of complaints or symptoms of bladder issues until approximately 29 years after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed the Veteran's medical records for any indication that his hypertensive cardiovascular disease or bladder cancer could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated.  

The appellant has attempted to establish a nexus through her own lay assertions that the Veteran's hypertensive cardiovascular disease was caused or related to service; however, the appellant has not demonstrated competency to offer opinions as to the etiology of the Veteran's hypertensive cardiovascular disease. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertensive cardiovascular disease requires specialized training for determinations as to diagnosis and causation, and the appellant is, therefore, not susceptible to lay opinions on etiology. The appellant is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The appellant did not contend that the Veteran's bladder cancer was caused by or was a result of active duty service. The record does not include an opinion as to the etiology of the appellant's hypertensive cardiovascular disease or bladder cancer from a medical professional. The Board has considered objective medical evidence which showed that he did not have an indication of elevated blood pressure levels or bladder issues until decades after service. 

The Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits." 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. § 5121,5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299(Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent. 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.

A review of the record provides no evidence of a pending claim at the time of the Veteran's death in September 2009 ,and the appellant has not made a specific argument asserting that there was such a pending claim.

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430(1994).

Death Pension

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she was entitled to (and prior to September 22, 2009 received) a rate of pension set by law, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The appellant contends that she is entitled to restoration of her VA death pension benefits based on the Veteran's service and feels that as his surviving spouse, termination of her VA death pension benefits was improper.

VA death pension, however, is an income-based benefit, for low income qualifying survivors of deceased Veterans. Specifically, the maximum rate of death pension benefits that may be paid is set by law. An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income. Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

The maximum amount for 2009 was $7,933 per year, or about $661 per month. If the appellant's income from other sources exceeded that amount, she was not entitled to death pension. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which they are received unless specifically excluded under; 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. 

The appellant was granted a temporary award of death pension benefits in February 2016.

Any medical expenses in excess of five percent of the maximum annual pension rate ($7,933 for 2009), which have been paid, may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). The types of income excludable for VA pension purposes must be deducted in the year in which they occurred. Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income. The medical expenses, to the extent they exceed five percent of the maximum annual pension rate, are deducted from income. Effective December 2008, five percent of the maximum annual pension rate is $397.00.

The appellant has not submitted any unreimbursed medical expenses to be deducted from her countable income.

Expenses of last illness, burials and just debts may also be deducted from countable income. The appellant submitted burial expenses for 2009 which totaled $4,350.00. 

In this case, $19,000.00 in wages plus $225.00 in annual Social Security death payment totals $19,250.00 minus $4,350.00 (burial expenses for the Veteran) equals $14,650.00 of countable income, which also is substantially in excess of the maximum annual pension rate of $7,933 for 2009.

Recently, the appellant submitted evidence showing that her SSA income was $1,137.00 per month or $13,644 per year, which continues to be substantially in excess of the maximum annual pension rate of $7,933. 

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes. Under these circumstances, termination of the VA death pension benefits was proper. 

While the Board is sympathetic to the appellant's loss and recognizes the Veteran's honorable service to his country, it is bound by the law and regulations governing the payment of VA benefits. Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 

The appellant is informed that if her income decreases, or if she incurs unreimbursed medical expenses she may reapply for benefits.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


